UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-166343 KIRIN INTERNATIONAL HOLDING, INC. (Exact name of registrant as specified in its charter) Nevada 27-1636887 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12thFloor,Building F, Phoenix Plaza, No.A5, ShuguangXili, Chaoyang District, Beijing, 100028 People’s Republic of China (Address of principal executive offices) (Zip Code) +86 10 8455 4001 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by a check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes oNox The registrant had 20,596,546 shares of common stock, $0.0001 per share, outstanding at May 20, 2014. KIRIN INTERNATIONAL HOLDING, INC. QUARTERLY REPORT ON FORM 10-Q March 31, 2014 TABLE OF CONTENTS PART I
